Name: COMMISSION REGULATION (EEC) No 2869/93 of 20 October 1993 amending Regulation (EEC) No 3567/92 concerning the notification deadlines for the transfers of rights and temporary leases laid down by Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 No L 262/28 Official Journal of the European Communities 21 . 10 . 93 COMMISSION REGULATION (EEC) No 2869/93 of 20 October 1993 amending Regulation (EEC) No 3567/92 concerning the notification deadlines for the transfers of rights and temporary leases laid down by Council Regulation (EEC) No 3013/89 on the common organization of the market in sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 5a (4) (b) and (f) thereof, Whereas the implementation, pursuant to Commission Regulation (EEC) No 3567/92 (3), as last amended by Regulation (EEC) No 1 845/93 (4), of the rules on indivi ­ dual limits introduced in Article 5a of Regulation (EEC) No 3013/89 resulted, during the 1993 marketing year, in administrative difficulties for certain Member States and led to substantial delays in the setting of such individual limits ; whereas, consequently, certain producers were not able to make the transfers of rights or temporary leases laid down in Article 5a (4) of Regulation (EEC) No 3013/89 within the time limits specified in Article 7 (2) of Regulation (EEC) No 3567/92 ; whereas the Member States should therefore be authorized, under certain conditions designed to limit as far as possible the risk of irregularities, to set in 1993 a second period for notification by the producers concerned of such transfers or temporary leasing of rights ; Article 1 Regulation (EEC) No 3567/92 is hereby amended as follows : 1 . the final sentence of the second subparagraph of Article 7 (2) is replaced by the following : 'However, notification :  for the 1993 marketing year shall be made before a date to be fixed by the Member State,  for the 1994 marketing year shall be made one month at the latest before the first day of the period for submitting applications laid down by each, or of the first period where more than one such period had been laid down by the Member State .' ; 2. the following subparagraph is added to Article 7 (2) : 'For the 1993 and 1994 marketing years, Member States may specify a second period for producers fulfil ­ ling one of the following conditions :  1993 marketing year (a) producers offering rights : the total quantity of rights to the premium at their disposal must, at the time of the transfer or leading operation, exceed the quantity for which the premium was requested in respect of the 1993 marketing year. In addition, the transfer or leasing operation may, at the very most, relate only to the difference between the total quantity of rights and the quantity applied for in respect of the 1993 marketing year ; (b) producers receiving rights :  either, must not have obtained from the competent authority, 10 working days before the deadline fixed by the Member State for the notification of transfers and temporary leasing in respect of the 1993 marketing year, notifica ­ tion of the initial figure for the individual limit, Whereas the administrative difficulties in question are also likely to affect the mechanisms set up for the trans ­ fers and temporary leasing of rights in respect of the 1 994 marketing year ; whereas, therefore, it should also be laid down that the second period referred to above shall also apply to certain transfers and temporary leasings in respect of the 1994 marketing year under the conditions referred to above : Whereas, for the same reasons, Member States should be authorized, as a special measure for the 1994 marketing year, to extend by one month the deadline for the notifi ­ cation of transfers of premium rights and temporary leasing of such rights referred to in Article 7 (2) ; (') OJ No L 289, 7. 10 . 1989, p. 1 . V) OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 362, 11 . 12. 1992, p . 41 (4) OJ No L 168, 10. 7. 1993, p. 30. 21 . 10 . 93 Official Journal of the European Communities No L 262/29  or, must not have obtained from the national reserve the entire quantity of rights applied for in respect of the 1993 marketing year,  1994 marketing year (a) producers offering rights : the total quantity of rights to the premium at their disposal must, at the time of the transfer or leasing operation, exceed the quantity for which the premium was requested/will be requested in respect of the 1 994 matketing year. In addition, the transfer or leasing operation may, at the very most, relate only to the difference between the total quantity of rights and the quan ­ tity applied for in respect of the 1994 marketing year ; (b) producers receiving rights :  either, must not have obtained from the competent authority, 10 working days before the deadline fixed by the Member State for the notification of transfers and temporary leasings in respect of the 1994 marketing year, notifica ­ tion of the individual limit,  or, must not have obtained from the national reserve the entire quantity of rights applied for in respect of the 1994 marketing year.'; 3 . the following paragraph is added to Article 9 : 'However, with respect to the 1993 and 1994 marke ­ ting years, where notification of transfer or temporary leasing of rights has been made before the end of the second period fixed by the Member State pursuant to Article 7 (2), such notification shall be made before a date to be determined by the Member State.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the 1993 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission